Citation Nr: 1634215	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee traumatic arthritis. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal was originally before the Board in August 2015, when the Board granted claims of entitlement increased ratings for service-connected left and right knee laxity, and denied claims of entitlement to increased ratings for service-connected left and right knee traumatic arthritis and entitlement to a total disability rating based upon individual unemployability.  

The Veteran appealed the denial of the claims for increased ratings for the left and right knee traumatic arthritis to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in June 2016.  By a July 2016 order, the Court granted the Joint Motion and remanded the matters for compliance with instructions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In order to adequately evaluate the Veteran's service-connected bilateral knee arthritis it must be determined if his bilateral knee pain could significantly limit his functional ability during flare-ups.  The Veteran has received VA examinations in December 2008, January 2009, September 2012, and December 2014.  On all four examinations, the Veteran reported flare-ups that occurred with prolonged sitting and upon using stairs.  Range of motion testing was conducted in all four VA examinations but none of the VA examiners provided an adequate opinion as to the presence of any additional functional loss in terms of range of motion during a flare-up.  

Most recently, the December 2014 VA examiner noted the Veteran experienced flare-ups daily or every other day that lasted a day, but the examiner could not describe functional loss in terms of range of motion because "not flaring today so it would be mere speculation for me to provide a change in [range of motion] during a flare."  The Board finds this opinion inadequate as the December 2014 VA examiner failed to provide an explanation as to why it requires speculation to provide a change in range of motion during a flare-up.  

Thus, a new VA examination which includes a discussion of the Veteran's functional loss during a flare-up with a thorough rationale is needed.  

Additionally, 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at *9.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in December 2014 included range of motion testing for both knees and noted no evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left and right knee traumatic arthritis.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left and right knee traumatic arthritis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically test the Veteran's bilateral knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.   

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale explaining why speculation is required.  

2.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




